UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 21, 2013 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 000-52001 91-2102350 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Suite 604 – 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:866-355-3644 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Delta Oil & Gas, Inc. (“Company”) held its 2013 Annual Meeting of Stockholders (“Annual Meeting”) on June 21, 2013.At the Annual Meeting, the matters submitted for a vote were: (1) a proposal to elect four directors to serve as directors until the 2014 Annual Meeting of the Stockholders and until their respective successors are elected and qualified; (2) the ratification of the appointment of Excelsis Accounting Group (f/k/a Mark Bailey & Company, Ltd.) (“Excelsis”) as the Company’s independent auditor for 2013; (3) an advisory vote to approve the compensation of the Company’s named executive officers, as disclosed in “Executive Compensation” in the Company’s proxy statement for the 2013 Annual Meeting; and (4) an advisory vote regarding the frequency of future advisory votes to approve executive compensation. A total of 8,964,755 shares of Common Stock were represented at the meeting in person or by proxy.Each share of Common Stock was entitled to one vote. As of the record date for the meeting, there were 14,693,488 shares of Common Stock outstanding. All of the nominated directors were elected. The results of the vote on the election of directors were: Name of Nominee Votes For Votes Withheld Broker Non-Votes Douglas Bolen Christopher Paton-Gay Kulwant Sandher Christopher Tate The appointment of Excelsis as the Company’s independent auditor for 2013 was ratified.The results of the vote on the ratification of the appointment of Excelsis were: Number of votes cast for the proposal Number of votes cast against the proposal Number of abstentions Number of broker non-votes 0 The stockholders approved, in an advisory vote, the compensation of the Company’s named executive officers, as disclosed in the proxy statement.The results were: Number of votes cast for the proposal Number of votes cast against the proposal Number of abstentions Number of broker non-votes - 2 - The stockholders expressed a preference, in an advisory vote, for holding future advisory votes on executive compensation every three years.The results were: Number of votes cast for three years Number of votes cast for two years Number of votes cast for one year Number of abstentions Number of broker non-votes The Company's Board considered the results of the advisory vote on the frequency of future advisory votes on executive compensation and determined that it would hold future votes every three years until the next stockholder vote on the frequency of these votes. ***** - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 21, 2013 Delta Oil & Gas, Inc. By: /s/ Christopher Paton-Gay Name: Christopher Paton-Gay Title: Chief Executive Officer - 4 -
